department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform ssue list legend taxpayera -_ amount d company r a plan as advisors c - dear ms in a letter dated date as supplemented by correspondence dated date you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a retired from her employer on in june received amount d from plan a a qualified_plan sponsored by her employer in the form of a check payable to company r f b o taxpayer a taxpayer a's financial advisors advisors c arranged for this check to be deposited in a retail non tax-qualified account rather than a rollover individual_retirement_account ira or other tax qualified_vehicle with company r without taxpayer a's knowledge and consent taxpayer a's advisors used this approach because they believed that either all or a portion of amount d would be reinvested within a short_period of time in any event within the requisite 60-day taxpayer a 20042602t yy rollover period into a variable ira annuity or other tax qualified vehicte it was taxpayer a's intent when she requested the amount d check be issued that the check be rolted over into an ira or other tax qualified_vehicle taxpayer a believed that her advisors advisors c had accomplished said rollover taxpayer a was never advised that amount d was not in a qualified ira rollover account by the time advisors c realized that amount d was not in a qualified rollover account as it should have been the 60-day period in sec_402 of the internal_revenue_code the code had elapsed based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees' trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph shail not apply to any transfer ofga distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the cade provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred nay the information provided by taxpayer a demonstrates a failure on her part to satisfy the requirements of code sec_402 which stemmed from her relying on advisors c to place amount d advisors c neglected to accomplish said rollover and did not take requisite action to insure that the retail account into which amount d had been placed was timely converted to an appropriate rollover account the actions of advisors c resulted in taxpayer a's failure to satisfy the code sec_402 rollover requirements into either a rollover ra or another tax-qualified rollover vehicle therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d thus taxpayer a is granted a period of days from the issuance of this ruling fetter to contribute amount d or any portion thereof to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions the contributed amounts will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact valmore cognetta i d at please address all correspondence to se t ep ra t3 sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
